Title: To George Washington from Beverley Robinson, 8 August 1757
From: Robinson, Beverley
To: Washington, George



Dr Sir
New York 8th Augt 1757

The inclosed Lettrs came to my hands Yesterday by a Vassill from Halifax, they will I suppose give you all the News from that Quarter. Except the Arriva⟨l of⟩ the Highlanders wh. has been since they were wrote, all well and in good Order Lord Loudoun had not Left Halifax a fortnight ago.
we are now under the greatest apprehensions for fort Wm Henry having Certain Accots that it is Besieged by a Large Body of French & Indians & Mr Mont Calm himself at the head of them. a fryday Last the Express came away from fort Edward & they were then Very hotly Engaged—our Liut. Governer went up Last week to forward the Militia. Genl Johnson was gone up with two thousand Militia & 100 Indians, and the Militia was going up from the adjacent Counties. Col. Young Command at Wm Henry he had Just got into that place with a Reinforcement of 1000 men. we hope the Best. I am Dr Sir Yr Humble Sert

Bev: Robinson

